                            Case 4:20-cv-05640-YGR Document 681 Filed 05/15/21 Page 1 of 1



             1   Steven L. Holley (appearance pro hac vice)
                 (holleys@sullcrom.com)
             2   Shane M. Palmer (SBN 308033)
                 (palmersh@sullcrom.com)
             3   SULLIVAN & CROMWELL LLP
                 125 Broad Street
             4   New York, New York 10004
                 Telephone:    (212) 558-4000
             5   Facsimile:    (212) 558-3588

             6   Brendan P. Cullen (SBN 194057)
                 (cullenb@sullcrom.com)
             7   SULLIVAN & CROMWELL LLP
                 1870 Embarcadero Road
             8   Palo Alto, California 94303
                 Telephone:     (650) 461-5600
             9   Facsimile:     (650) 461-5700

        10       Attorneys for Non-Party Spotify USA Inc.

        11
                                                  UNITED STATES DISTRICT COURT
        12
                                               NORTHERN DISTRICT OF CALIFORNIA
        13
                                                                      )
        14 EPIC GAMES, INC.,                                          )     Case No. 4:20-cv-05640-YGR-TSH
                                                                      )
        15                                  Plaintiff,                )     EXHIBITS TO DECLARATION OF
                                                                      )     BENJAMIN KUNG (DKT. NO. 680)
        16             v.                                             )     PURSUANT TO CIVIL LOCAL RULE
                                                                      )     79-5(e)(1) AND IN RESPONSE TO EPIC’S
        17 APPLE INC.                                                 )     ADMINISTRATIVE MOTION TO SEAL
                                                                      )     LIMITED PORTIONS OF THE PARTIES’
        18                                  Defendant.                )     TRIAL EXHIBITS AND ANY
                                                                      )     REFERENCES AT TRIAL TO THE
        19                                                            )     INFORMATION SOUGHT TO BE
                                                                      )     SEALED (DKT. NO. 660)
        20                                                            )
                                                                      )     UNREDACTED VERSION OF
        21                                                            )     DOCUMENT SOUGHT TO BE SEALED
                                                                      )
        22

        23

        24

        25

        26

        27

        28
  SULLIVAN
     &
CROMWELL LLP

                            EXHIBITS TO DECLARATION OF BENJAMIN KUNG IN RESPONSE TO EPIC’S ADMIN. MOTION TO SEAL TRIAL EXHIBITS
                                                                                              CASE NO. 4:20-CV-05640-YGR-TSH
